Beardsley, Justice.
Had no doubt about allowing the warrant of attorney to be filed nunc pro tunc, the authorities are full on that point; his only hesitation was, as to the return of the execution in twenty days; but on examining the copy of the warrant of attorney produced, it appeared that the stipulation therein, signed by defendant, was full and sufficient on that point; it allowed the execution to be issued immediately after entering judgment, and that the same be made returnable forthwith. The question of fraud is fully met and explained by the opposing affidavits.
Decision.—Defendant’s motion denied, without costs. Bates & Masterton’s motion denied, without costs ; and plaintiff’s motion granted, without costs.
Rules accordingly.